Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
Response to Arguments
Applicant’s argument in the response filed 28 Feb 2022 has been considered, but is found not persuasive over the prior art. 
Applicant argues that the prior art provides no indication as to the amount of fluid exuded from meat, poultry and seafood, and that one of ordinary skill in the art would have no expectation that packages prepared for meat, poultry, and prepared produce would be effective to store seafood or fish as disclosed by Vaugh (page 11 of the remarks). Applicant’s arguments are not persuasive because Vaughn is directed to both meat and seafood such as fish (paragraph 91). Therefore, one of ordinary skill in the art would have reasonably expected similar packages to apply to both meat, seafood, and particularly, fish. Additionally, even if seafood were to have larger amounts of exuded liquid, one of ordinary skill in the art would have been capable of accommodating or adapting to seafood by simply adjusting the reservoir size, quantity of fish, and/or package size. 
Applicant argues that the reason to combine Brander’295, Brander 114, and Brander’965 is overly broad and states the differences between the references (page 12 of the remarks).  However, applicant’s arguments are not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As required by MPEP 2144.06, each limitation of the absorbent materials are recognized by the prior art for the same purpose of absorbing liquid exuded by fresh meat products and/or seafood products (Col. 1, Ln. 12-20 of Brander’295; paragraph 3 of Brander’114; paragraph 3 of Brander’965). Therefore, it is maintained that it is prima facie
In response to applicant’s argument that one of ordinary skill in the art would not have been guided to select the specific components and corresponding specific amounts (page 12 of the remarks), the argument is found not persuasive because the prior art discloses each the claimed components used for a similar purpose. Also, as discussed in the rejection of Claim 1, each components have been used in similar amounts in the prior art. The court held that a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art. See In re Corkill, 771 F.2d 1496, 1500, 226 USPQ 1005, 1008 (Fed. Cir.1985). 
As to applicant’s argument of unexpected results, applicant argues that that the prior art product is not identically or substantially identical in structure or compositions (page13 of the remarks); however, applicant has not provided sufficient evidence on how the claimed invention is distinguished from the prior art. Again, the prior art is considered in combination of the cited prior art, where each limitations is seen to be taught by the prior art with a prime facie case of obviousness. Since each of Brander’295, Brander’114, and Brander’965 are all directed to packaging fresh raw meat products with the purpose of extending the shelf-life by drawing the exuding liquid away from the meat product itself, one of ordinary skill in the art would have expected the package taught by the prior art to also extend the shelf-life of finfish compared to conventional packaging.  
For these reasons, the prior art rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                           



/VIREN A THAKUR/Primary Examiner, Art Unit 1792